DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 44-63 are currently pending.  Claims 1-43 are canceled.

Priority
This application is a continuation of U.S. Application No. 16/961,242 filed on July 9, 2020, now U.S. Patent No. 11,116,778 B2, which is a national stage entry of PCT/US2020/013546 filed on January 14, 2020, which claims priority from U.S. Provisional Application No. 62/883,442 filed on August 6, 2019, U.S. Provisional Application No. 62/849,297, filed on May 17, 2019 and U.S. Provisional Application No. 62/792,816 filed on January 15, 2019. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 44-63 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 11,116,778 B2 (Provided on IDS 05/25/2022) in view of Pelcman et al. U.S. Publication No. 2009/0143455 A1 (provided on IDS 08/09/2021).  Although the claims at issue are not identical, they are not patentably distinct from each other because the cited claims of the instant application are drawn to a method of using the compounds as claimed in ‘778.  Thus the cited claims of the instant application and the cited claims of ‘778 are drawn to the same compounds and thus the use as claimed in the claims of the instant application is inherent to the compounds as claimed in ‘778.
Moreover, Pelcman teaches that compounds having a similar structure to the compounds claimed in ‘778 are used for the treatment of inflammatory diseases including asthma and gastrointestinal inflammation ([0123] and claim 23). Pelcman et al. teaches that these compounds are useful for the inhibition of the activity of lipoxygenases such as 15-lipoxygenase and thus for the treatment of inflammatory diseases ([0001], [0119]-[0120]).  
Accordingly, prior to the effective filing date of the instant application, it would have been obvious to a person of ordinary skill in the art to use the compounds of ‘778 in a method of treating inflammatory diseases such as asthma and gastrointestinal inflammation since Pelcman teaches that compounds having a similar structure are useful for inhibiting lipoxygenase particularly 15-lipoxygenase and treating said inflammatory diseases.
Thus the cited claims of the instant application and the cited claims of ‘778 are not mutually exclusive and thus not patentably distinct.  
This rejection is being made since no restriction between product and process of use was required and therefore this application is a continuation and not division of the ‘778 patent.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 54-57 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 54-57 of the instant application claim the eosinophilic disease “comprises” an eosinophilic airway disease, asthma, etc.  However, it is unclear how an eosinophilic disease comprises an eosinophilic airway disease, asthma, etc.  A disease does not comprise another disease, rather the eosinophilic airway disease “is” asthma, chronic rhinosinusitis, nasal polyposis or allergic rhinitis, etc.  Thus the use of the transitional term “comprises” in claims 54-57 renders the claims indefinite. 

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 2, 24, 25, 27-31, 33 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Pelcman et al. U.S. Publication No. 2009/0143455 A1 (Provided on IDS 08/09/2021) in view of Jornada et al. (Molecules, 2016, 21(1), 42) (Provided on IDS 08/09/2021).
Claims 1, 2, 24, 25, 27-31, 33 and 34 of the instant application claim a method of treating an eosinophilic disease such as asthma compound of formula (I) 
    PNG
    media_image1.png
    122
    200
    media_image1.png
    Greyscale
 wherein R1 is –P(O)(OH)2, R2 is halogen, R3, R4, and R5 are each independently selected from H, halogen and C1-6alkyl, optionally substituted with 1-3 halogens, R6 is H or C1-6alkyl.
Pelcman et al. teaches compounds of formula I having the following structure
    PNG
    media_image2.png
    174
    220
    media_image2.png
    Greyscale
(abstract).  Pelcman et al. teaches that R1 and R2 are independently chosen from H, Cl, F, CHF2 or CF3 provided that at least one of the R1 and R2 does not represent H; X1 and X2 may represent a halogen and n may be 0, 1 or 2 [0032].
Pelcman et al. teaches that these compounds are useful for the inhibition of the activity of lipoxygenases such as 15-lipoxygenase and thus for the treatment of inflammatory diseases ([0001], [0119]-[0120]).  Pelcman et al. teaches that the compounds of formula I and salts thereof may be useful in the treatment of asthma, chronic obstructive pulmonary disease (COPD), pulmonary fibrosis, allergic disorders, rhinitis, inflammatory bowel disease, ulcers, inflammatory pain, fever, atherosclerosis, coronary artery disease, vasculitis, pancreatitis, arthritis, osteoarthritis, rheumatoid arthritis, conjunctivitis, iritis, scleritis, uveitis, wound healing, dermatitis, eczema, psoriasis, stroke, diabetes, autoimmune diseases, Alzheimer's disease, multiple sclerosis, sarcoidosis, Hodgkin's disease and other malignancies, and any other disease with an inflammatory component ([0123] and claim 23).
Pelcman et al. teaches that patients include mammalian (including human) patients [0127].  Pelcman et al. further teaches that compounds of formula I and salts thereof may be administered alone, but are preferably administered by way of known pharmaceutical formulations, including tablets, capsules or elixirs for oral administration, suppositories for rectal administration, sterile solutions or suspensions for parenteral or intramuscular administration, and the like [0130].
Pelcman et al. does not specifically exemplify a compound of formula I wherein one of the pyrazole nitrogen atoms contain a methyl phosphate substituent.
However Pelcman et al. further teaches that although compounds of formula I and salts thereof may possess pharmacological activity as such, certain pharmaceutically-acceptable (e.g. "protected") derivatives of compounds of the invention may exist or be prepared which may not possess such activity, but may be administered parenterally or orally and thereafter be metabolized in the body to form compounds of the invention [0117]. Such compounds (which may possess some pharmacological activity, provided that such activity is appreciably lower than that of the "active" compounds to which they are metabolized), may therefore be described as "prodrugs" of compounds of formula I and all prodrugs of compounds of formula I are included within the scope of the invention [0117].  Pelcman et al. further teaches that by "prodrug of a compound of formula I", we include compounds that form a compound of formula I, in an experimentally-detectable amount, within a predetermined time (e.g. about 1 hour), following oral or parenteral administration [0118]. 
Jornada et al. teaches that prodrug design is a widely known molecular modification strategy that aims to optimize the physicochemical and pharmacological properties of drugs to improve their solubility and pharmacokinetic features and decrease their toxicity (abstract).  Jornada et al. teaches that a prodrug is a poorly active or inactive compound containing the parental drug that undergoes some in vivo biotransformation through chemical or enzymatic cleavage, enabling the delivery of the active molecule at efficacious levels (page 1).  Prodrugs may be carrier-linked in which the carrier is linked directly to the parent drug, wherein common carriers include an ester, amide, carbamate, carbonate, ether, imine and phosphate (page 1).  Jornada et al. teaches that phosphate ester compounds are relatively stable when free in metabolic surroundings and the phosphate-prodrug approach has been successfully used to enhance the solubility and bioavailability of the parental drug (page 17).  Jornada et al. describes benzimidazole phosphate prodrugs and SNS-314 prodrugs (page 18 Figure 26 and page 20 Figure 30).
Accordingly, prior to the effective filing date of the instant application, it would have been obvious and within the skill of an ordinary artisan to design and prepare suitable prodrugs of the compounds of Pelcman et al. based on procedures well-known in the art.  Jornada et al. teaches that prodrug design using phosphate as a common carrier linked to the parent drug is well-known in the art.  Therefore, it would have been obvious to a person of ordinary skill in the art to prepare prodrugs of the compounds of Pelcman et al. utilizing phosphate as a carrier to arrive at the compounds claimed in the instant application.  An ordinary skilled artisan would have been motivated to use any suitable carrier including phosphate with a reasonable expectation of success in producing a prodrug having improved properties.  Therefore the cited claims of the instant application are rendered obvious in view of the cited prior art teachings.

Conclusion
Claims 1-43 are canceled.  Claims 44-63 are rejected.  No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA R. MCMILLIAN whose telephone number is (571)270-5236. The examiner can normally be reached Monday-Friday 12:00 PM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KARA R MCMILLIAN/Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
KARA R. MCMILLIAN
Primary Examiner
Art Unit 1627



KRM